Mr. Justice Scott delivered the opinion of the Court: This was an action on the case, brought by Edward F. Pulsifer against Asmus Clauson, to recover damages alleged to have been occasioned to the lands of plaintiff, described in his declaration, by the wrongful conduct of defendant in preventing the natural flow of water from his premises, by stopping the natural channels or water passages, so that plaintiff’s lands were overflowed with water, thereby rendering the lands untillable, to the great damage of plaintiff. On the trial in the Superior Court the issues were found for defendant, and the court rendered judgment against plaintiff for costs. That judgment wras affirmed in the Appellate Court for the First District, and plaintiff brings the case to this court on appeal. The action is one sounding in damages. No judgment was rendered in the trial court for $1000, or for any amount in excess of .that sum, exclusive of costs; and as the judges of the Appellate Court have not certified the case “involves questions of law of such importance, either on account of principal or collateral interests, as that it should be passed upon by the Supreme Court, ” it is plain the judgment of the Appellate Court is final, and this court has no jurisdiction to hear the appeal. For the reason assigned the appeal will be dismissed. Appeal dismissed.